t c memo united_states tax_court timothy r and cindy i fuller petitioners v commissioner of internal revenue respondent docket no filed date anthony v diosdi and joy e gray for petitioners daniel j parent for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows penalty year deficiency sec_6663 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the sole issue for decision is whether petitioners’ underpayments of taxes for the years in issue were due to fraud and subject_to the civil_fraud penalty under sec_6663 or in the alternative whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for substantial understatements in their federal tax_liability for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in vacaville california at the time that they filed their petition petitioners operated a residential painting business known as custom painting during and in early petitioners began an additional business known as tc’s discount parts in which they sold motorcycle accessories petitioners’ tax returns for the years in issue were prepared by wayne greenfield greenfield an enrolled_agent in chico california petitioners provided greenfield with schedules of gross_receipts cost_of_goods_sold and other expenses for and to aid him in the preparation of their tax returns for those years petitioner cindy i fuller mrs fuller maintained the books_and_records for both of petitioners’ businesses she prepared the figures to be entered on petitioners’ tax returns and provided them to greenfield other than contracts for the purchase of equipment mrs fuller did not provide to greenfield any underlying documents to substantiate how petitioners determined the figures that they submitted to him to be entered on their tax returns petitioners filed their federal_income_tax return on date they filed their tax_return on date they filed their tax_return on date after receiving from the irs a letter requesting that it be filed on their schedules c profit or loss from business petitioners understated their gross_receipts by dollar_figure for dollar_figure for and dollar_figure for they overstated their costs of goods sold for materials_and_supplies by dollar_figure for dollar_figure for and dollar_figure for they overstated their depreciation expenses by dollar_figure for dollar_figure for and dollar_figure for they overstated their car and truck expenses by dollar_figure for dollar_figure for and dollar_figure for they also overstated their workers’ compensation insurance expenses by dollar_figure for petitioners overstated their expenses for telephone and cell phone expenses for by dollar_figure reported those expenses correctly for and understated those expenses by dollar_figure for petitioners also understated their labor expenses by dollar_figure for and dollar_figure for despite these instances where petitioners understated their deductible expenses the combined discrepancies listed above substantially decreased petitioners’ reported net_income and income_tax_liability due to the understatement of net_income reported on their tax returns petitioners claimed and received earned_income tax_credits of dollar_figure for and dollar_figure for in various loan applications with redding bank of commerce redding bank from through petitioners represented that they had a monthly income of between dollar_figure and dollar_figure petitioners also provided to redding bank a copy of a form_1040 u s individual_income_tax_return that did not match the return that was actually filed with the irs by petitioners for that year the return that was provided to redding bank listed petitioners’ schedule c income as dollar_figure while the return that was actually filed by petitioners for reported only dollar_figure of schedule c income petitioners also submitted to redding bank a document entitled individual financial statement dated date in which they represented that they had wages of dollar_figure business net_income of dollar_figure and total income of dollar_figure for they also provided to redding bank a profit and loss statement for indicating gross_receipts of dollar_figure while petitioners’ filed tax_return reported only dollar_figure in gross_receipts petitioners purchased several vehicles in and in date they purchased a gmc van for a monthly payment of dollar_figure on the credit application_for that purchase petitioners represented that their annual gross_income was dollar_figure in date petitioners made a downpayment of dollar_figure to purchase a ford pickup truck for a monthly payment of dollar_figure on their credit application_for that purchase petitioners represented that their gross monthly income from employment was dollar_figure upon purchase of the ford pickup truck petitioners paid dollar_figure in cash to have off-road alterations made to the vehicle in date petitioners made a downpayment of dollar_figure to purchase a chevrolet pickup truck for a monthly payment of dollar_figure on the credit application_for that purchase petitioners represented that their combined monthly income was dollar_figure from date to date an irs agent sent to petitioners collectively and individually several letters requesting interviews and scheduling appointments to discuss their and tax years petitioners did not meet with the irs agent during that period on date petitioners scheduled a meeting with the irs agent for date in vallejo california which location was chosen for petitioners’ convenience the agent traveled approximately miles from redding california to vallejo for the meeting but petitioners failed to appear on date the irs sent to petitioners summonses directing them to appear on date to be interviewed and to produce documents regarding their and tax years petitioners did not appear on date or produce the requested documents on date the irs provided to petitioners’ counsel copies of document requests previously sent to petitioners petitioners still failed to provide any of the requested information on date petitioners were served with additional summonses requiring their appearance on date the irs agent again traveled to vallejo to meet with petitioners but petitioners again failed to appear in the irs began issuing summonses to redding bank and to petitioners’ paint suppliers in order to obtain information regarding petitioners’ tax_liability for the years in issue from this third-party information the irs began to reconstruct petitioners’ gross_income and expenses on date the irs mailed to petitioners the statutory_notice_of_deficiency after the notice_of_deficiency was sent petitioners’ counsel notified the irs that the previously requested documents were available for review at his office petitioners’ counsel also provided copies of the documents to the irs much of the information regarding particular payments made by or to petitioners however was gathered from third parties such as from petitioners’ bank and was not evident from the books_and_records provided by petitioners petitioners themselves never provided any explanation of the documents or how they had calculated their gross_income and expenses for the years in issue opinion the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 113_tc_99 respondent has the burden of proving by clear_and_convincing evidence an underpayment for those years in issue and that some part of the underpayment for each of those years was due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 dealing in cash is also considered a badge of fraud by the courts because it is indicative of a taxpayer’s attempt to avoid scrutiny of his finances see id pincite respondent’s burden regarding the underpayment_of_tax in support of the fraud_penalty has been met petitioners have conceded overstatements of expenses and of costs of goods sold and understatements of gross_receipts for the years in issue those misstatements resulted in substantial understatements of petitioners’ tax_liability for those years the evidence in this case establishes many badges_of_fraud it is undisputed that petitioners substantially understated their income for each of the years in issue for petitioners did not file a tax_return until date and then only after receiving a letter from the irs requesting that a return be filed petitioners’ substantial understatements of income for all tax years in issue and their initial failure_to_file a tax_return for are both indicia of fraud see id pincite petitioners failed to cooperate with respondent by not responding to several letters from the irs requesting interviews and information not submitting documents requested by the irs agent conducting the audit and failing to appear at scheduled interviews petitioners did not provide the agent with any requested documentation until after the notice_of_deficiency was sent to them the documentation eventually provided by petitioners was inadequate leaving the irs to depend substantially on the records of third parties in the course of its audit of petitioners petitioners knew that there was insufficient documentation to support the figures entered on their tax returns they failed to cooperate with the irs’s multiple requests for interviews and they presented no plausible explanation written or oral regarding their computation of their tax_liabilities for the years in issue petitioners’ refusal to cooperate with respondent in determining their correct_tax liability until this case was being prepared for trial is a further indication of fraud bradford v commissioner supra pincite mrs fuller provided greenfield who prepared petitioners’ tax returns for the years in issue with totals for gross_receipts costs of goods sold and other expenses to be used for preparing returns for the tax years in issue but she did not provide him with any information regarding how the figures she provided were calculated or with substantiating documentation other than some contracts for the purchase of equipment petitioners still have not provided to the irs or to this court any plausible explanation of how they arrived at the figures reported on their tax returns or how the misstatements occurred petitioners’ failure to provide a plausible explanation of their behavior with regard to the calculation of the figures provided to their tax preparer is indicative of fraud see id pincite petitioners represented on several loan applications with various financial institutions during the years in issue that they had vastly larger incomes than they had represented either to greenfield in the course of his preparation of their returns for those years or to the irs they also provided a copy of a purported tax_return to redding bank that showed income four times the amount that was actually reported to the irs for petitioners argue that the inconsistent information that they provided to financial institutions consisted of mere estimations of their income and thus should not be viewed as evidence of fraudulent intent to conceal income from the irs to which petitioners reported substantially lower incomes however the large discrepancies in the income that petitioners reported to the irs and the income reported to the lending institutions coupled with the tax_return submitted to redding bank that was selectively altered to show four times more income to petitioners than the return that was actually filed with the irs for are convincing evidence of petitioners’ dishonesty and of fraudulent intent to conceal income from the irs petitioners have not presented any plausible explanation of these discrepancies petitioners attempt to shift the responsibility for the understatements of their tax_liabilities to greenfield and claim that greenfield should have conducted his own investigation into the accuracy of the information that petitioners provided to him in the course of his preparation of their returns however in the course of his preparation of petitioners’ tax returns greenfield was not provided with documentation to support petitioners’ calculations of the figures given to him other than some contracts for the purchase of equipment petitioners’ reliance on greenfield to discover the errors in the reported figures is no defense to fraud because they failed to provide greenfield with complete and accurate information regarding their income and expenses see 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 301_f2d_484 5th cir affg tcmemo_1959_172 although greenfield testified that it was obvious that the tax_return wasn’t correct he was able to reach this conclusion only after petitioners provided him with their books_and_records after the returns had been filed the responsibility of filing accurate returns remains principally with the taxpayers especially where the taxpayers have taken an active and controlling role in the process of preparing the tax returns and the information used for their preparation see medlin v commissioner tcmemo_2003_224 affd 138_fedappx_298 11th cir petitioners cannot blame greenfield for the misstatements and errors in reporting their tax_liabilities when petitioners provided greenfield with the incorrect figures to be entered on their tax returns and when they alone possessed the information that would have indicated discrepancies between petitioners’ actual tax_liabilities and the amounts reported on their returns see bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir furthermore petitioners’ failure to provide to greenfield the documentation necessary for his accurate preparation of their tax returns is indicative of fraud see medlin v commissioner supra ishler v commissioner tcmemo_2002_79 respondent has proven by clear_and_convincing evidence an underpayment_of_tax due to fraud for each year petitioners have not proven that any part of the underpayments was not attributable to fraud see sec_6663 on consideration of the entire record we conclude that petitioners are liable for the fraud penalties determined under sec_6663 to reflect the foregoing and the concessions of the parties decision will be entered under rule
